Citation Nr: 0603834	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the claimant/appellant in this case, 
served on active duty from January 1990 to May 1993.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1997, April 2000, and 
December 2003.  Each time, it was remanded for further 
development.  Following the requested development, the RO 
and the Appeals Management Center (AMC) in Washington, 
D.C., confirmed and continued the denial of entitlement 
to a TDIU.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Service connection has been established for 
schizophrenia, evaluated as 50 percent disabling and for 
the residuals of a fractured left tibia, evaluated as 
10 percent disabling.  

2.  The veteran has a combined 60 percent rating for his 
service-connected disabilities.  

3.  The veteran is currently working and has been 
employed full-time for almost three years in a 
substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether the VA has met 
its statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

By law, the VA must notify a claimant as to the 
information and evidence necessary to substantiate a 
claim for VA benefits.  In March 2004, the RO informed 
the veteran and his representative that even if the 
veteran received less than a 100 percent schedular 
evaluation for his service-connected disabilities, he 
could be entitled to a total rating.  The RO noted that 
the evidence had to show that the veteran was unable to 
secure and follow substantially gainful employment due to 
such disabilities.  The RO further informed the veteran 
that to qualify for total disability, one of his service-
connected disabilities had to be ratable at 60 percent or 
more.  The RO also noted that if there were two or more 
service-connected disabilities, one had to be ratable at 
40 percent or more and there had to be sufficient 
additional disability to bring the combined rating to 70 
percent or more.

In association with his claim, the RO notified the 
veteran and his representative of the following:  (1) the 
information and evidence not of record that was necessary 
to substantiate the veteran's specific claim; (2) the 
information and evidence that the VA would seek to 
provide, such as records held by Federal agencies; (3) 
the information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish the VA any other information or evidence 
in the veteran's possession that pertained to his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA noted, however, that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or 
agency.  
The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial unfavorable rating 
decision in November 1995.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the March 2004 notice provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Moreover, Supplemental Statements of the Case (SSOC's), 
issued in February and August 1996, March 1997, October 
1999, November 2000, December 2001, and April 2005 and a 
copies of the Board's November 1997, April 2000, and 
December 2003 remands, notified the veteran and his 
representative of the evidence needed to establish the 
benefit sought.  Indeed, the SSOC, issued in April 2005, 
set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA 
has met its duty to assist the veteran in the development 
of evidence necessary to support his claim.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further 
outstanding evidence (that has not been sought by the 
VA), which could be used to support any of his increased 
rating claims.  
Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to the issue on appeal.  As such, further action 
is unnecessary in order to meet the VA's statutory duty 
to assist the veteran in the development of that issue.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Therefore, there is no 
prejudice to the veteran due to a failure to assist him 
with the claim of entitlement to a TDIU.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  Accordingly, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

As noted above, the VA may grant an entitlement to a TDIU 
where the evidence shows that the veteran, by reason of 
his service-connected disabilities, is permanently 
precluded from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Permanent total disability shall be taken to exist 
when the impairment is reasonably certain to continue 
throughout the veteran's lifetime.  38 C.F.R. § 4.15.  

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating for service connected disability in itself is a 
recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can 
find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993). 

In this case, service connection is in effect for 
schizophrenia, evaluated as 50 percent disabling and for 
the residuals of a left tibial fracture, evaluated as 
10 percent disabling.  However, the combined schedular 
rating of 60 percent is not sufficient to meet the 
schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  
Nevertheless, if the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, his case may be submitted 
to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b).

Although the veteran claims to be unemployable due to his 
service-connected disabilities, recent VA outpatient 
treatment records and the report of a January 2005 VA 
examination show that for almost three years, he has been 
employed full time as a custodian.  Indeed, the VA 
examiner stated that unless the veteran experienced 
supervening addiction problems or failed to follow 
through with his psychiatric management, the veteran 
would presumably continue to be employed.  Absent 
competent evidence to the contrary, a TDIU is not 
warranted.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered 
the representative's contention (October 2005), that the 
AMC did not fully comply with the instructions in the 
Board's December 2003 remand.  The representative notes 
that contrary to the Board's instructions, the veteran 
was examined by an examiner who had seen the veteran 
previously.  As such, the representative suggests that 
remedial action is warranted prior to further 
consideration by the Board.  Stegall v. West , 11 Vet. 
App. 268 (1998).  

Although the representative is correct, there is no 
evidence that the identity of the VA examiner was in any 
way prejudicial to the veteran.  Indeed, based on the 
record, the Board cannot say that the veteran has been 
harmed.  Stegall at 271.  In this regard, the Board must 
emphasize that the denial of a TDIU is based primarily on 
the fact that the veteran is currently employed.  The 
veteran's claim is not frustrated by any failure by the 
AMC to adhere to the Board's remand order in December 
2003.  Accordingly, further development of this case is 
not warranted.




ORDER

Entitlement to a TDIU is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


